     Case 1:20-cv-00736-DAD-SKO Document 13 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    COREY WILLIAMS,                                    No. 1:20-cv-00736-NONE-SKO (HC)
11                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS GRANTING
12                                                       RESPONDENT’S MOTION TO DISMISS
              v.                                         AND DISMISSING PETITION FOR WRIT
13                                                       OF HABEAS CORPUS
14    CIOLLI, Warden,                                    (Doc. Nos. 11, 12)
15                       Respondent.
16

17          Petitioner is a former federal prisoner proceeding in forma pauperis with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2241. On October 5, 2020, the assigned magistrate

19   judge issued findings and recommendation to grant respondent’s motion to dismiss the pending

20   petition as moot. (Doc. Nos. 11, 12.) Those findings and recommendations were served upon all

21   parties and contained notice that any objections were to be filed within fourteen (14) days from

22   the date of service of that order. To date, no party has filed objections.

23          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

24   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

25   magistrate judge’s findings and recommendations are supported by the record and proper

26   analysis.

27          In addition, the court declines to issue a certificate of appealability. A prisoner seeking a

28   writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition,
                                                        1
     Case 1:20-cv-00736-DAD-SKO Document 13 Filed 11/10/20 Page 2 of 2


 1   and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell,

 2   537 U.S. 322, 335–36 (2003). A successive petition under 28 U.S.C. § 2255 that is disguised as a

 3   § 2241 petition requires a certificate of appealability. Harrison v. Ollison, 519 F.3d 952, 958 (9th

 4   Cir. 2008); Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir. 2001). If a court denies a petitioner’s

 5   petition, the court may only issue a certificate of appealability when a petitioner makes a

 6   substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a

 7   substantial showing, the petitioner must establish that “reasonable jurists could debate whether

 8   (or, for that matter, agree that) the petition should have been resolved in a different manner or that

 9   the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.

10   McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

11          Here, the court finds that petitioner has not made the required substantial showing of the

12   denial of a constitutional right to justify the issuance of a certificate of appealability. Reasonable

13   jurists would not find the court’s determination that petitioner is not entitled to federal habeas

14   corpus relief debatable, wrong, or deserving of encouragement to proceed further. Thus, the court

15   DECLINES to issue a certificate of appealability.

16          Accordingly, the court orders as follows:

17          1.      The findings and recommendations, entered on October 5, 2020 (Doc. No. 12), are

18   ADOPTED IN FULL;

19          2.      Respondent’s motion to dismiss (Doc. No. 11) is GRANTED;

20          3.      The petition for writ of habeas corpus is DISMISSED AS MOOT;
21          4.      The Clerk of Court is directed to assign a district judge to this case for the purpose

22   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and

23          5.      The court DECLINES to issue a certificate of appealability.

24   IT IS SO ORDERED.
25
        Dated:     November 9, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
